Citation Nr: 1216485	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to October 1984, and from November 1990 to April 1991.  The Veteran also served for unverified periods in the National Guard and the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim to reopen service connection for a psychiatric disorder, to include PTSD.  In January 2012, the Veteran testified at a Board personal hearing, from the RO, before the undersigned Veterans Law Judge, seated in Washington, DC, via videoconferencing (videoconference hearing).  A transcript of the hearing has been procured and is of record. 

As will be noted below, in an unappealed September 1995 decision, the RO denied service connection for both a nervous disorder and PTSD.  In December 2008, the Veteran filed a statement indicating that he wished to reopen his claims for service connection for both a nervous disorder and PTSD.  Subsequently, the RO reclassified the Veteran's respective applications to reopen service connection for PTSD and a nervous disorder as a single application to reopen service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that when a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

At the January 2012 Board hearing, the Veteran's representative submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In an unappealed September 1995 decision, the RO denied service connection for both a nervous disorder and PTSD.  

2.  The evidence associated with the claims file subsequent to the RO's September 1995 decision relates to the unestablished fact of a current PTSD diagnosis; it is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1995 decision denying service connection for both a nervous disorder and PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the September 1995 decision is new and material, and service connection for a psychiatric disorder, to include PTSD, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below reopens service connection for a psychiatric disorder, to include PTSD, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

Reopening Service Connection for a Psychiatric Disorder

The RO initially denied a claim for service connection for a nervous disorder and PTSD in a September 1995 decision.  At the time of that decision, the medical evidence of record consisted of two treatment records, specifically a May 1995 VA treatment record indicating that the Veteran had been assigned to a PTSD/Trauma clinic at the Boston VAMC, and a May 1995 VA treatment record in which the Veteran reported being diagnosed with Attention Deficit Hyperactivity Disorder (ADHD) while he was incarcerated.  In the September 1995 decision, the RO denied the Veteran's claims for service connection due to the lack of any evidence indicating a diagnosed nervous disorder related to service and a lack of evidence to support the PTSD claim, to include evidence of a corroborated in-service stressor incident and a confirmed diagnosis of PTSD related to that stressor.  The Veteran did not appeal the September 1995 decision in a timely manner; therefore, the September 1995 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2011). 

Reviewing the evidence received since the September 1995 decision, in an incomplete October 2009 VA treatment record, specifically a primary care attending note, a VA examiner indicated that the Veteran was scheduled to attend a mental health treatment session at the clinic later.  The VA examiner noted that the Veteran had a past medical history of "anxiety/PTSD (Gulf War Veteran)."  The VA examiner did not make any further comments regarding the disorder.  The Board notes that the next page of this record is missing.  

In a subsequent October 2009 VA treatment record, a VA examiner diagnosed the Veteran as having PTSD, cannabis dependence, R/O bipolar, and R/O ADHD.  Of note, in this VA treatment record, the Veteran did not report experiencing PTSD due to service.

In a January 2012 private treatment record, a private examiner diagnosed PTSD and concluded that the Veteran had PTSD due to the witnessing of traumatic events during service.  Specifically, the private examiner stated that the Veteran had PTSD related to an in-service incident during which he saw a SCUD missile hit a building 300 feet away from him, killing and injuring many fellow soldiers.  In the January 2012 private treatment record, the Veteran indicated that the SCUD missile incident occurred in December 1990 or January 1991 in Saudi Arabia.  At that time, the Veteran indicated that he was fearful for his own life and the lives of his fellow soldiers.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the Veteran reported an in-service stressor incident, and the January 2012 private treatment records indicate a diagnosis of PTSD and an opinion that the PTSD was related to a stressor incident experienced by the Veteran during service.  Accordingly, assuming the credibility of the evidence for the limited purpose of reopening the claim, the Board finds that the additional evidence is new and material to reopen service connection for a psychiatric disorder, to include PTSD.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a psychiatric disorder, to include PTSD, is granted.



REMAND

The Board finds that additional development is required before the issue of service connection for a psychiatric disorder, to include PTSD, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

The Veteran essentially contends that he developed PTSD as a result of his service during the Gulf War in late 1990 and early 1991.  The Veteran stated that he was exposed to many stressor incidents during his months of service in Southwest Asia, to include the destruction of a building due to a SCUD missile attack, being fired upon by Iraqi soldiers in the city of Khafji, and the witnessing of dead bodies in Kuwait City. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283  (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board notes that pertinent treatment records currently are not included in the claims file.  In the October 2009 VA treatment record and the January 2012 private treatment record currently included in the claims file, the respective VA and private examiners discuss records which currently are not included.  For example, in the October 2009 VA treatment record, a VA examiner indicated that the Veteran's records indicated mental health treatment at the Boston VAMC mental health clinic in Summer 1995, including a diagnosis for PTSD on August 9, 1995.  In the January 2012 private treatment record, a private examiner indicated reviewing VA treatment records dated April 25, 2005, April 16, 2010, and May 25, 2010.  The Board notes that none of the VA treatment records noted by either the October 2009 VA examiner nor the January 2012 private examiner currently are included in the claims file.  

Also, the Board notes that, in an April 1995 application for VA service, the Veteran indicated that he had been treated at "lots of places" for psychiatric disorders.  In keeping with the duty to assist, the RO should attempt to acquire any outstanding treatment records identified by the Veteran, including all outstanding VA treatment records.  

Regarding the Veteran's claimed PTSD stressors, the Board notes that the Veteran has not offered any evidence to corroborate his reported ini-service stressors, to include the destruction of the building due to SCUD missile attack and the experiencing enemy fire at Khafji.  Although the Veteran testified at the January 2012 Board hearing that he drove fuel trucks and worked as a cook during service in the Gulf War, the Veteran's DD Form 214, a Certificate of Release or Discharge from Active Duty, indicates that his primary specialty was solely that of a food service worker.  The Veteran's DD Form 214 also indicates that the Veteran served in Southwest Asia from November 12, 1990 to April 26, 1991, but contains no report of medals or decorations indicating experience in combat.  This is a remand, and the Board will not decide the Veteran's combat versus non-combat status at this time; however, the Veteran should be advised to provide any evidence he might have that would allow for corroboration of his stressors, to include the locations where the incident supposedly occurred and the approximate date of each incident.  

The Veteran's DD Form 214, specifically a Certificate of Release or Discharge from Active Duty, indicates that the Veteran served with the U.S. Army Reserves from November 1990 to April 1991.  Other than the DD-214, the claims file contains no other service personnel records.  In a March 2009 letter, the National Personnel Records Center (NPRC) stated that the DD-214 was not issued for the Veteran as he had no active service or less than 90 days of active duty for training.  The Board is unsure of whether the DD-214 currently of record is a copy from the NPRC or not.  Either way, if any other service personnel records exist for the Veteran, the RO should attempt to procure them in order to verify the Veteran's stressor incidents. 

Moreover, the Veteran claims that he served with the 298th Transportation Company.  The Board notes that the Veteran claims to have been present with members of his company when a SCUD rocket destroyed a building and experiencing enemy fire at Khafji.  The RO should attempt to procure the morning reports of the 298th Transportation Company for the period from November 12, 1990 to April 26, 1991 to corroborate the Veteran's accounts.

Finally, the Board finds that a VA examination will be necessary.  As noted above, in a January 2012 private treatment record, a private examiner concluded that the Veteran had PTSD due to the witnessing of traumatic events during service.  Specifically, the private examiner stated that the Veteran had PTSD related to an in-service stressor incident during which he experienced a fear of hostile military activity when he saw a SCUD missile hit a building 300 feet away from him, killing and injuring many fellow soldiers.  At the February 2012 Board hearing, the Veteran testified that the SCUD attack was the same that killed many members of a National Guard unit from Pennsylvania.  As noted above, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3)).  The Board notes that the January 2012 private treatment record was written by a private examiner, and not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Moreover, the Board notes that the witnessing of a specific SCUD missile attack is one capable of verification.  Again, the Veteran has not provided any corroborating evidence, including date and location of the SCUD and the Veteran's military unit, to allow for the verification of his presence at the site of this SCUD missile attack.  

VA previously attempted to provide the Veteran with a VA psychiatric examination to assist in determining if the Veteran had PTSD based on an in-service stressor or a psychiatric disorder related to service; yet, the Veteran cancelled the VA psychiatric examination scheduled for September 27, 2010.  At the January 2012 Board hearing, the Veteran testified that he did not attend a hearing because he did not believe that he had to attend.   

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (West 2002 & Supp. 2010).  The Court in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

As noted above, in the January 2012 private treatment record, the private examiner suggested a nexus between a diagnosed PTSD disorder and an incident that the Veteran purportedly witnessed during Desert Storm.   As the Veteran has been diagnosed with PTSD and has submitted evidence suggesting a nexus between PTSD and service, the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.

Therefore, VA will schedule a VA psychiatric examination for the Veteran.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 
38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided psychiatric care for him, to include before service.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  The RO should procure all of the Veteran's records from the VA Medical Center in Boston. 

2.  The RO should contact the Veteran and his attorney in writing and afford him a last opportunity to provide any additional information regarding his claimed in-service stressors leading to the onset of his PTSD.  The letter should especially seek more specific information regarding the reported SCUD attack, including specific date, location, and location of the Veteran's unit or unit to which he was attached; the date of the incident when the Veteran asserts he was shot at in Khafji; and the dates during which the Veteran visited Kuwait City.  

3.  The RO should search all available repositories, including the National Personnel Records Center (NPRC), the Army Reserve depositories, the 298th Transportation Company, or any other service department or agency deemed necessary (including the state adjutant general), in an attempt to locate the Veteran's complete service personnel records.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

4.  The RO should attempt to secure the morning reports of the 298th Transportation Company from the NPRC based on the approximate dates and locations of unit assignments provided by the Veteran.

5.  The RO shall prepare a written summary of the Veteran's stressors, to include the destruction of a building by a SCUD missile, the report of enemy fire at Khafji, and any other claimed active service stressors capable of corroboration using any information regarding the Veteran's claimed stressor(s) previously provided by him or others.  This summary, along with a copy of the Veteran's DD Form 214, his service personnel records, and all associated documents must then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor(s). 

6.  After the completion of the above, the RO should schedule the Veteran for a VA psychiatric (mental disorders) or PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should note the Veteran's service history, to include his primary specialty as a food service worker, his service treatment records, to include all service examinations provided therein, and his post-service psychiatric treatment history.  The VA examiner should specifically note if any of the Veteran's claimed stressors have been corroborated due to this Remand.  The VA examiner should list all current psychiatric disabilities and clearly address the following: 

(i)  If the VA examiner diagnoses PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to the claimed stressors.  In addition, the VA examiner should specifically state whether the underlying stressor is related to the Veteran's fear of hostile military activity. 

(ii) Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

7.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


